PITTMAN, Presiding Justice,
for the Court:
I.
¶ 1. The Mississippi Bar has filed a formal complaint, pursuant to Rule 6 of the Rules of Discipline for the Bar, seeking the disbarment of attorney Tammy L. Woolbright (“Woolbright”). Woolbright pled guilty to DUI — third offense and was sentenced to five years in’ the custody of the Mississippi Department of Corrections, with the sentence being suspended pending good behavior.
¶ 2. The Mississippi Bar sent the Notice to Respondent with a copy of the formal complaint attached to Woolbright then filed the formal complaint with this Court. The Clerk of Court sent by certified mail an Order to Show Cause to Woolbright at her last known address. The return receipt was returned to this Court on May 26, 2000, with Woolbright’s signature. No response has been filed.

II.

¶ 3. Rule 6(a) of the Mississippi Rules of Discipline states in pertinent part:
(a) Whenever any attorney subject to the disciplinary jurisdiction of the Court shall enter a plea of guilty ... of any felony, a certified copy of the judgment of conviction or order accepting or acknowledging the offer or tender of a guilty plea pursuant to the provisions of Miss.Code Ann. § 99-15-26 (Supp.1993), or any similar provision in state or federal law shall be presented to the Court by Complaint Counsel and shall be conclusive evidence thereof. The Court shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law.
¶4. Woolbright pled guilty to felony DUI. The Complaint Counsel has forwarded to this Court a certified copy of the probation order entered in Lee County *209Circuit Court. This certified copy constitutes conclusive evidence of Woolbright’s guilt as required by Rule 6(a).
¶ 5. Rule 6(d) states:
(d) When time for appeal from judgment or conviction provided above expires or all appeals have been concluded without reversal, Complaint Counsel shall certify that result to the Court, and the Court shall forthwith enter an order of disbarment.
(emphasis added). No further pleadings have been filed in Lee County Circuit Court Cause No. CR99-545, State of Mississippi v. Tammy Woolbright. Woolbright’s criminal conviction is now final. Rule 6(d) requires that this Court enter an order disbarring Woolbright.

III.

¶ 6. Pursuant to Rule 6(a) and (d) of the Mississippi Rules of Discipline, Tammy L. Woolbright is hereby disbarred from the practice of law in the state of Mississippi.
¶ 7. TAMMY L. WOOLBRIGHT IS HEREBY DISBARRED FROM THE PRACTICE OF LAW IN THE STATE OF MISSISSIPPI AND SHALL PAY ALL COSTS OF THIS PROCEEDING.
PRATHER, C.J., BANKS, P.J., McRAE, WALLER, COBB AND DIAZ, JJ., CONCUR. SMITH AND MILLS, JJ„ NOT PARTICIPATING.